United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5040                                                September Term, 2020
                                                                     1:19-cv-02073-UNA
                                                      Filed On: October 30, 2020
Benjamin Cunningham,

             Appellant

      v.

John Does, et al.,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:        Henderson and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs and appendices filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and
the exhibits and notices filed by appellant, it is

        ORDERED AND ADJUDGED that the district court’s orders filed November 13,
2019, November 27, 2019, and January 2, 2020, be affirmed. Appellant has not
demonstrated that the district court abused its discretion in dismissing the complaint for
failure to comply with Federal Rule of Civil Procedure 8(a), which requires “a short and
plain statement of the grounds for the court’s jurisdiction,” and “a short and plain
statement of the claim showing that the pleader is entitled to relief.” See Ashcroft v.
Iqbal, 556 U.S. 662, 677-78 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C. Cir.
2004). Nor has appellant shown any abuse of discretion in the district court’s denial of
his motion to compel and his motion for reconsideration. See Ortiz-Diaz v. U.S. Dep’t of
Housing & Urban Dev., Office of Inspector Gen., 867 F.3d 70, 74 (D.C. Cir. 2017);
Owens v. Republic of Sudan, 864 F.3d 751, 818 (D.C. Cir. 2017).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5040                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2